  Case 18-31635        Doc 71    Filed 03/23/19 Entered 03/23/19 23:55:01            Desc Main
                                   Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION



              In re:                                                     Case No.: 18-31635


   VR KING CONSTRUCTION, LLC,                                             Chapter 11

             Debtor.


              AMENDED NOTICE OF HEARING ON DEBTOR’S OBJECTION
            TO AMENDED CLAIM # 2 FILED BY Y2 YOGA COTSWOLD, LLC

NOTICE IS HEREBY GIVEN of the OBJECTION TO AMENDED CLAIM # 2 FILED BY
Y2 YOGA COTSWOLD, LLC


          (“Objection”) filed simultaneously herewith in the above captioned case; and,


       FURTHER NOTICE IS HEREBY GIVEN that this Objection may be allowed provided
no response and request for a hearing is made by a party in interest in writing to the Clerk of this
Court; and


       FURTHER NOTICE IS HEREBY GIVEN, that a hearing will be conducted on the
Objection at the U.S. Court House 401 West Trade Street, 1st Floor on April 24, at 9:30 a.m.
       DATE OF NOTICE: March 23, 2019
                                                     s/Robert Lewis, Jr.
                                                     ROBERT LEWIS, JR.
                                                     THE LEWIS LAW FIRM, P.A.
                                                     434 Fayetteville Street, Suite 2330
                                                     Raleigh, North Carolina 27601
                                                     (919) 792-1920
                                                     (866) 628-2621 (Facsimile)
                                                     N.C. State Bar #35806
                                                     rlewis@thelewislawfirm.com
